United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 29, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-61073
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     JAMES EDWARD JOHNSON, JR.,

                                          Defendant-Appellant.




           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 4:05-CR-20-1



Before GARWOOD, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

     James Edward Johnson, Jr., appeals his guilty-plea conviction

and 240-month sentence for aggravated sexual abuse of a minor on an

Indian reservation, in violation of 18 U.S.C. § 2241.    He contends

that the district court erred in denying his motion to withdraw his

guilty plea, made during the sentencing hearing, because the

district court wrongly believed that the request was untimely.


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Johnson       has   not    established     that      the   denial   of    his   motion

constituted an abuse of discretion.               See United States v. Powell,

354 F.3d 362, 370 (5th Cir. 2003); United States v. Carr, 740 F.2d

339, 343-44 (5th Cir. 1984).1

       Johnson      also    contends    that    the    district     court    committed

reversible error by failing to provide him notice of its intent to

impose an upward sentence from the Guidelines.                        “[S]entencing

courts are not required to give pre-sentencing notice of their sua

sponte intention to impose a non-Guidelines sentence.”                           United

States v. Mejia-Huerta, 480 F.3d 713, 722 (5th Cir. 2007), petition

for cert. filed (U.S. Apr. 18, 2007) (No. 06-1381).                         Indeed, at

sentencing the court offered the defense more time to prepare if

desired, but the defense did not respond.                  Johnson further asserts

that       the   district    court     failed   to    calculate     the     applicable

guidelines range before it imposed the upward variance.2                        He also


       1
        Among other things, Johnson has not, since his plea, which
was entered months post-Booker, ever asserted his innocence or that
he at any time lacked adequate assistance of counsel, or that his
plea was other than knowing and voluntary; indeed no reason
whatever was ever stated in support of the motion to withdraw.
       2
        The district court had before it at sentencing, as did the
parties, the PSR, which calculated the guideline range at 135-168
months. Neither party then or thereafter objected to the PSR’s
calculation of the guideline range, and it is plain that that
calculation was and is accepted by all concerned. The defendant
objected to two unrelated portions of the PSR, one of which
objections was overruled (a ruling not complained of on appeal) and
the other of which was not ruled on because it concerned a possible
ground for departure and the court expressly stated its election to
impose a non-guideline sentence.     The court at sentencing also
stated “[t]he court has considered the advisory guideline

                                           2
contends that the district court failed to provide sufficient or

appropriate reasons for the variance.     His contentions are without

merit.    See United States v. Smith, 440 F.3d 704, 707 (5th Cir.

2006).3

     Finally,   Johnson   maintains   that   the   120-month   sentence

received was unreasonable because the Guidelines took into account

all the factors considered by the district court in imposing the

variance.    He is incorrect in this assertion.       Johnson has not

established that the sentence he received is unreasonable. See id.

at 706-10.   The judgment of the district court is

                              AFFIRMED.




computation and the sentencing factors under . . . Section
3553(a)”, and its written statement of reasons likewise reflects
its determination of the guideline range as being 135 to 168
months.
     3
        At the sentencing hearing the court stated at length its
particular reasons for imposing a non-guideline sentence and for
the particular sentence which it pronounced.        Similarly, the
court’s written statement of reasons specifically stated that it
“imposed a sentence outside the advisory sentencing guideline
system” and identified the several relevant provisions of 18 U.S.C.
§ 3553(a) relied on in selecting the sentence imposed.

                                  3